Citation Nr: 1104562	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a speech disorder.  

3.  Entitlement to service connection for residuals of head 
trauma to the left side of the face and left eye. 

4.  Entitlement to a compensable rating for residuals of a 
fissure in ano.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to December 
1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2010, the Veteran testified at a video conference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

The  issues of an increased rating for the Veteran's 
frostbite residuals and a total rating based on individual 
unemployability have been raised by the record (in a 
September 2010 submission), but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them and they 
are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to 
active military service, to including having manifested to a 
compensable degree within one year following service discharge.

2.  A presently existing speech disorder is not demonstrated by 
the evidence of record.

3.  The Veteran's claimed residuals of head trauma to the left 
side of the face and left eye are not etiologically related to 
his active military service.  

4.  The Veteran has occasional moderate leaking and involuntary 
bowel movements (not yet requiring pads) due to his service-
connected fissure in ano.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or caused by active military 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2010).

2.  A speech disorder was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The Veteran's claimed residuals of head trauma to the left 
side of the face and left eye were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303.

4.  The criteria for a 10 percent rating for residuals of a 
fissure in ano have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be 
present as a current disability, there must be evidence of the 
condition at some time during the appeals period.  McClain, 
21 Vet. App. at 321; Gilpin, 155 F.3d at 1556.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disability exhibited 
symptoms that would warrant different ratings, staged ratings are 
not warranted.

History and Analysis

Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to service for hypertension.  

Initially, the Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical authorities 
have suggested various thresholds ranging from 140 mm. Hg 
systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater.  The term isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 
(2010).

A review of the Veteran's service treatment records reveals no 
indications of any complaints of, treatment for or diagnosis of 
high blood pressure or hypertension.  The Veteran's discharge 
exam showed his blood pressure was 120/80.  The Board 
acknowledges that the Veteran's post-service treatment records 
show that he has a current diagnosis of hypertension.  In an 
April 1998 treatment record, the Veteran reported he had positive 
hypertension since 1975.  In a 2006 private treatment record, the 
Veteran reported that he had hypertension for over 30 years.  
During the Veteran's December 2010 hearing before the 
undersigned, he testified that he thought he first had high blood 
pressure maybe in the 1960s or 1970s.  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There are no indications in the 
Veteran's service treatment records of elevated blood pressure 
readings, and the medical evidence of record does not link the 
onset of hypertension to military service.  As was noted above, 
private treatment records show that the Veteran has a current 
diagnosis of hypertension.  However, these treatment records do 
not mention any nexus between the Veteran's current hypertension 
and his active service.  In addition, the Board notes that there 
is no indication in the record that the Veteran's hypertension 
was diagnosed until many years after his discharge from military 
service.  In fact, there is an indication in April 1998 that his 
hypertension developed in 1975, which is 23 years after discharge 
from service and is too remote to be a potential link to service.  
Id.

Thus, the only evidence linking the Veteran's hypertension to his 
active service are his own lay contentions.  Competent lay 
evidence is evidence provided by a person who has personal 
knowledge of facts or circumstances and conveys such matters that 
can be observed and described by a layperson.  See Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable 
to prove symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board finds 
his account of hypertension symptoms is credible when evaluated 
in light of the totality of the record.  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.")

While the Veteran is competent to describe certain symptoms 
associated with his hypertension, he is not competent to provide 
testimony regarding the etiology of his hypertension.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay 
evidence is competent when a layperson is competent to identify a 
medical condition, when a layperson is reporting a 
contemporaneous medical diagnosis, or when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 
4 (a layperson may be competent to identify a condition where the 
condition is simple, like a broken leg, but not if the condition 
is, for example, a type of cancer).  The etiology of the 
Veteran's hypertension is not a simple identification that a 
layperson is competent to make.  There is no indication that the 
Veteran has the requisite medical training or expertise to opine 
as to the etiology of this disability.  Therefore, given the 
medical expertise necessary in making such an opinion as to 
etiology and the assignment of symptoms to a particular 
diagnosis, this Veteran's statements regarding etiology of his 
hypertension do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown by competent 
evidence.  Therefore, the Board finds that hypertension did not 
manifest during service or within one year thereafter, and has 
not been shown to be causally or etiologically related to an 
event, disease, or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension. Because 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Therefore, 
the Board concludes that service connection for hypertension is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

Speech disorder

The Board notes that the Veteran's service treatment records 
indicate that he received some treatment for weakness of the left 
side of his face and that he spoke in monotone as if he was in 
pain.  The Veteran's separation examination is negative for any 
complaints or diagnosis of a speech disorder.  The evidence of 
record before the Board contains no indication that the Veteran 
currently has a diagnosed speech disorder.  The Veteran's post-
service treatment records also do not show that the Veteran 
currently suffers from a speech disorder.  In addition, the 
Veteran testified during his December 2010 hearing before the 
undersigned that his speech was "all right now."
  
While the Veteran is competent to describe speech symptoms, he is 
not competent to provide testimony regarding the diagnosis of his 
claimed speech disability.  See Davidson v. Shinseki, 581 F.3d at 
1316.  The diagnosis of his claimed speech disability is not a 
simple identification that a layperson is competent to make.  
Therefore, without any medical training in the area, this Veteran 
is not competent to provide his opinion on the diagnosis of his 
claimed current speech disorder. 

In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof is 
insufficient to establish a present disability there could be no 
valid claim for service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he or she 
files his claim for service connection or during the pendency of 
that claim, even if the disability resolves prior to adjudication 
of the claim.  McClain, 12 Vet. App. at 321.  Based on the 
definition in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, injury, 
or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted, the Veteran was treated for weakness of the left side 
of his face that he claims affected his speech.  However, that a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997).  Therefore, in the absence of a current disability, as 
defined by governing law, a claim for service connection must be 
denied.  The Veteran has not provided any evidence showing a 
currently diagnosed speech disorder during the appeal period for 
VA disability compensation purposes and in fact testified that 
his speech was currently all right.  Under these facts, a 
"disability" for VA compensation benefit purposes is not shown 
to be present in this case.  

Given all of the above, the Board finds that there is no 
competent evidence of a current speech disorder.  For the Board 
to conclude that the Veteran's claimed speech disorder is related 
to the Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may not 
be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  
Therefore, the evidence of record does not support the claim for 
service connection for a speech disorder.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the Veteran does not currently have a diagnosed 
speech disorder, the preponderance of the evidence is against the 
claim.  

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of head trauma to the left side of the face and left 
eye

The Board finds that the Veteran is not entitled to service 
connection for residuals of head trauma to the left side of the 
face and left eye.  The Veteran's service treatment records do 
not appear to contain the details of the wounds he suffered in 
September 1950 in Korea.  Based on the service personnel records 
(which indicate the Veteran received a Purple Heart) and the 
cumulative evidence of record, it appears that in September 1950, 
the Veteran was within one and one-half feet from a concussion 
grenade when it exploded.  The Veteran was later hospitalized in 
service in December 1950 and January 1951 and diagnosed with 
Bell's palsy during this time.  He was eventually returned to 
duty with no ill effects and his discharge examination contained 
no complaints or findings of residuals of head trauma.   

In his May 2007 claim, the Veteran sought service connection for 
residuals of head trauma, based on receiving a blow to the head 
from either a mortar shell or hand grenade explosion in Korea.  
The Veteran did not explain his current residuals.  None of the 
Veteran's post-service treatment records seems to indicate any 
head trauma residuals or link such residuals to his military 
service.  The Veteran testified during his December 2010 hearing 
that he thought his sleep problems and headaches were due to his 
injury in service and had continued since then.  The Veteran also 
testified that the numbness of his face subsided after his injury 
in service.  

A December 2009 VA examiner reviewed the Veteran's claims file, 
took an extensive history and conducted a thorough physical 
examination of the Veteran.  The examiner stated two injuries 
that are significant from the Veteran's service.  The examiner 
noted that there was the September 1950 injury consistent with 
very mild traumatic brain injury without long-term sequelae.  The 
second event was a febrile injury associated with Bell's palsy.  
The examiner suspects the Veteran may have had meningitis.  This 
was not a traumatic event and the Veteran reported residual 
short-term memory loss after the second illness.  The examiner 
diagnosed that the Veteran suffered a concussion in September 
1950 without any residual.  The examiner also diagnosed the 
Veteran with a febrile illness associated with either right or 
left facial nerve palsy with onset during service.  The examiner 
noted that this was completely unrelated to the concussion and 
there are no neurological or functional residuals from either of 
the diagnoses.  

The VA examiner opined that he suspected the Veteran's anxiety, 
difficulty sleeping, hypersensitivity to noise and irritability 
reflect an underlying anxiety disorder, with onset at the end of 
his deployment to Korea.  The examiner indicated he would defer 
to his mental health colleagues.  The Board notes that the 
Veteran was subsequently diagnosed with posttraumatic stress 
disorder and was awarded service connection for the disability.  
The examiner opined that he did not think that that the Veteran 
had any permanent residual cognitive or behavioral dysfunction 
related to the concussion he suffered in service.  The examiner 
also opined that the Veteran's current symptoms of anxiety, sleep 
difficulty and memory difficulty are not caused by or the result 
of the concussion during service.  His rationale was that the 
Veteran had no residual symptoms within several days after the 
concussion.  Symptoms due to a concussion gradually improve; they 
do not disappear and then return unless a new injury or illness 
occurs.  

The Board finds the December 2009 VA examination report highly 
probative because it was based upon a physical examination of the 
Veteran, a review of the relevant medical evidence in the claims 
file and the examiner provided supporting rationale.  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that it is the reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion); 
Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a 
mere medical conclusion is insufficient to permit the Board to 
make an informed decision regarding the probative value of that 
opinion).  The VA examiner clearly stated his rationale and the 
Board finds the explanation to be sufficient.  Further 
development regarding this issue would be futile because there is 
no additional medical evidence or medical literature identified 
as possibly necessary to reach an opinion.  As such, the opinion 
is adequate for adjudicative purposes.  See Jones v. Shinseki, 
23 Vet. App. 382, 390-391 (2010).  

While the Board finds the Veteran credible and he is competent to 
describe certain symptoms of claimed head trauma to the left side 
of the face and left eye he is not competent to provide testimony 
regarding the etiology of this claimed disability.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The etiology 
of the Veteran's claimed head trauma to the left side of the face 
and left eye, is not a simple identification that a layperson is 
competent to make.  There is no indication that the Veteran has 
the requisite medical training or expertise to opine as to the 
etiology of this disability.  Given the medical expertise 
necessary in making such an opinion as to etiology of this 
disability and the assignment of symptoms to a particular 
diagnosis, this Veteran's statements regarding etiology of 
claimed residuals of head trauma to the left side of the face and 
left eye do not constitute competent medical evidence on which 
the Board can make a determination.

For the purposes of service connection, the Veteran's lay 
assertions of a continuity of symptomatology since his in-service 
treatment or within a year of discharge is outweighed by the 
opinion of the December 2009 VA examiner, who reviewed the 
Veteran's entire claims file, opined that the Veteran's current 
claimed symptoms are not due to the Veteran's military service.  

The competent and probative evidence of record does not link the 
Veteran's claimed residuals of head trauma to the left side of 
the face and left eye to his military service.  In fact, the only 
competent medical opinion (the December 2009 VA examination 
report) is against the Veteran's claim.  As previously indicated, 
the Veteran's statements regarding the etiology of his claimed 
residuals of head trauma as being related to his military service 
or any other factor do not constitute competent medical evidence 
on which the Board can make a service connection determination.

Therefore, a nexus to service has still not been shown.  Taking 
into consideration all of the foregoing, the Board finds that the 
Veteran's claimed residuals of head trauma to the left side of 
the face and left eye has not been shown to be etiologically 
related to an event, disease, or injury in service.  The 
preponderance of the evidence is against the Veteran's claim for 
service connection for residuals of head trauma to the left side 
of the face and left eye, and the benefit-of-the-doubt provision 
does not apply.  Therefore, the Board concludes that service 
connection for residuals of head trauma to the left side of the 
face and left eye is not warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303.

Fissure in ano

Diagnostic Code 7335 provides that fistula in ano be rated as 
impairment of sphincter control under Diagnostic Code 7332, which 
provides a noncompensable evaluation for impairment of sphincter 
control that is healed or slight without leakage; a 10 percent 
rating for constant slight, or occasional moderate leakage; and a 
30 percent rating for impairment of sphincter control 
characterized by occasional involuntary bowel movements, 
necessitating wearing a pad.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

During a May 2007 VA examination, the Veteran described symptoms 
that include diarrhea at least once per month, pain with 
constipations straining once every three to four weeks and 
tenesmus at least every other week.  The Veteran also reported 
anal weakness and difficulty holding his stool.  On physical 
examination, the VA examiner found the Veteran had fair sphincter 
tone with evidence of fecal leakage, as well as feces in the 
rectum.  The examiner found the Veteran had status post fissure, 
well healed and less than optimal sphincter tone that may impact 
occupation functioning and daily activities.  The examiner opined 
that that the condition was likely due to the Veteran's military 
service.  

In a June 2008 letter, the Veteran contends that he experiences 
bowel leakage and occasional involuntary bowel movements, which 
results in a messy situation. 

During a December 2009 VA examination, the Veteran reported 
occasional diarrhea and some leakage from the anus, possibly due 
to a loose sphincter.  The examiner noted that the Veteran 
reported occasionally involuntary bowel movements, but at this 
point, the Veteran did not need pads.  The examiner also noted 
that the Veteran had good sphincter tone and the size of the 
rectum and anus appeared to be normal.  
Diagnostic Code 7332 does not explicitly state what type of 
leakage qualifies for the ratings provided.  While the record 
does not show that the Veteran has constant leakage, the evidence 
does show occasional moderate leakage and involuntary bowel 
movements (not yet requiring use of pads) as a result of 
residuals of the fissure in ano.  These symptoms have been 
present throughout the appeal period.  Accordingly, a rating of 
10 percent is warranted for the fissure in ano residuals under 
Diagnostic Codes 7335 and 7332.  As there is no evidence in the 
record of extensive leakage, fairly frequent involuntary bowel 
movements, occasional involuntary bowel movements necessitating 
wearing of pads or complete loss of sphincter control, a rating 
in excess of 10 percent is not warranted.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation would 
be warranted but has found none.  In this regard, the Board notes 
that although the Veteran was shown on examination to have 
hemorrhoids, the Veteran has not claimed service connection for 
that disability.  Furthermore, there is no evidence of prolapse 
of the rectum or stricture of the rectum and anus and therefore, 
Diagnostic Codes 7333 and 7334 are not for application.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected residuals 
of fissure in ano.  The evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria (particularly the Veteran's drainage or leakage and 
involuntary bowel movements).  Accordingly, the Board finds that 
the Veteran's disability picture has been contemplated by the 
ratings schedule.  Since the available schedular evaluation 
adequately contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The elements of proper notice include informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claims by 
letters in May 2007, June 2008 and August 2009.  These letters 
provided the Veteran with the specific notice required by 
Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of the VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for his fissure in ano 
disability in the June 2008 and August 2009 letters, rating 
decision, statement of the case and supplemental statement of the 
case.  This notification shows that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims.  Further, the Veteran has been represented by a Veteran's 
Service Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim, 
including testifying before the undersigned.  Thus, the Veteran 
was accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  The 
Veteran described how the disability impacted his daily 
activities in his various VA examinations, during his December 
2010 hearing and in submissions to VA.  Consequently, it is also 
demonstrated that he had actual knowledge of the specific rating 
criteria for the disabilities, and why higher ratings had not 
been assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records.  VA treatment 
records have been associated with the claims file.  The record 
also contains private treatment records the Veteran provided and 
authorized VA to obtain.  The Veteran was provided VA 
examinations for his claimed head trauma residuals and for his 
currently service-connected fissure in ano.  The Veteran and his 
wife testified before the undersigned.  Statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The Veteran has 
not indicated that there are any available additional pertinent 
records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service- connected disability.  
This requirement could be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
hypertension did not manifest itself in service and was first 
shown many years after active military service and there is no 
competent evidence that suggests it is related to any established 
event, injury, or disease in service.  In addition, there is no 
competent evidence that the Veteran has a current speech 
disorder.  The Board, therefore, concludes that the elements of 
38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  






ORDER

Service connection for hypertension is denied.  

Service connection for a speech disorder is denied.  

Service connection for residuals of head trauma to the left side 
of the face and left eye is denied.  

An increased rating of 10 percent for residuals of fissure in 
ano, but no higher, from the date of the claim for increase, is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


